Citation Nr: 9916544	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a laryngeal injury as the 
result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  This is an appeal from a September 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Detroit, Michigan, which denied entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a laryngeal injury as a result of VA treatment.


REMAND

The record reflects that the veteran has been found to be 
permanently and totally disabled for disability pension 
purposes as the result of several conditions, including 
residuals of squamous cell cancer of the larynx.  He has also 
been found entitled to the aid and attendance benefit.  The 
veteran has not established service connection for any 
disability.

The record reflects that when the veteran was hospitalized by 
the VA during August and September 1984 he reported an 
intermittent hoarseness and the diagnoses included possible 
leukoplakia of the vocal chords.  He was again hospitalized 
by the VA in October 1985 and vocal chord stripping was 
performed.

When the veteran was examined by the VA in May 1990 his 
complaints included hoarseness.  It was indicated that cancer 
of the larynx had been discovered in April 1990 and that he 
had been on radiation treatment for that condition for 
several weeks.

The regional office thereafter received VA outpatient 
treatment records dated in 1991 and 1992 reflecting that an 
esophogram in September 1992 was normal.

The veteran was afforded a VA general medical examination in 
May 1993; however, there were no detailed findings regarding 
the throat.

The regional office later received a number of VA inpatient 
and outpatient treatment records dated from 1990 to 1996.  
The records include the report of a laryngoscopy and biopsy 
conducted in April 1990.  A VA outpatient treatment record 
dated in June 1990 reflects that the veteran had received 
radiation treatment during May and June 1990.  There is also 
a report of the veteran's hospitalization in June 1991 when a 
diagnosis was made of history of cancer of the epiglottis.  
There is also a report of a September 1992 laryngoscopy with 
vocal chord stripping and multiple biopsies.  When the 
veteran was hospitalized from August to October 1995 the 
final diagnoses included chondroradionecrosis of the larynx, 
status post carcinoma of the larynx and status post radiation 
therapy.  There is also a VA medical records treatment folder 
with copies of the veteran's treatment in 1992.  However, 
some of the VA medical records were provided by the veteran 
or his representative and the records may not be complete.  
There are also reports by the United States Air Force at 
Wright-Patterson Air Force Base reflecting that the veteran 
was receiving hyperbaric oxygen therapy for radiation injury 
composed of chondroradionecrosis of the larynx and radiation 
esophagitis.

The veteran has maintained that during his radiation therapy 
there was no protective covering over his larynx and vocal 
chords.  He has maintained that he had sustained bone 
deterioration under his gums from the radiation treatment by 
the VA in 1990 and that he still has redness and swelling in 
his throat that causes constant problems.

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should obtain the 
veteran's complete VA inpatient and 
outpatient treatment records folders and 
associate those folders with the claims 
file.

2.  The veteran should then be afforded 
special ear, nose and throat and dental 
examinations in order to determine the 
current nature and extent of any residual 
disability from his laryngeal cancer.  
Any indicated special studies should be 
conducted.  The examiners should express 
opinions as to whether the veteran has 
any additional disability resulting from 
treatment of his laryngeal cancer 
including the radiation therapy.  The 
claims file is to be made available to 
the examiners for review in conjunction 
with the examinations.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




